 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10
11   A.T., a minor, by and through his            No. 2:16-cv-02925-MCE-DB
     Guardian ad Litem L.T.,
12
                      Plaintiff,
13                                                ORDER
            v.
14
     DRY CREEK JOINT ELEMENTARY
15   SCHOOL DISTRICT; PLACER
     COUNTY OFFICE OF EDUCATION;
16   PLACER COUNTY CHILDREN’S
     SYSTEM OF CARE; KD ASHTON;
17   BECKY BRAVO; PETER BALDO; LIZ
     LEE; CINDY STONE; RENEE
18   VERDUGO; MARY BOEHM; CHRISTY
     CARTER; WENDY DEVORE; DONNA
19   KEARNS; LISA HEWITT; TAMMY
     PETERSON; STEPHANIE DILBECK;
20   JEN ROGERS; VALERIE MILLER;
     DAVID MOUL; DEBBIE CANNON;
21   JUDY BENNEY; REBECCA RATEKIN;
     CARLEY ROSE JACKSON; LAURI
22   MCNALLY; SANDRA MORE; and
     DOES 1–30,
23
                      Defendants.
24
25
26         Plaintiff A.T., a minor represented by his guardian ad litem L.T., brings claims

27   against Defendants Dry Creek Joint Elementary School District, Placer County Office of

28   Education (“PCOE”), Placer County Children System of Care (“CSOC”), as well as
                                                  1
 1   several individually-named PCOE and CSOC employees (“PCOE Defendants” and
 2   “CSOC Defendants,” respectively) based on alleged abuses he suffered while a student
 3   at Secret Ravine School. Plaintiff’s First Amended Complaint (“FAC”) (ECF No. 69)
 4   alleged two causes of action against Defendants under 42 U.S.C. § 1983: (1) denial of
 5   his civil rights; and (2) injury due to a state created danger. Upon consideration of
 6   Defendants’ Motions to Dismiss these claims (ECF Nos. 72, 73), the Court issued an
 7   Order on June 20, 2018 (ECF No. 86) finding, inter alia, that Defendants were entitled to
 8   qualified immunity to Plaintiff’s second cause of action, but not the first. Order, ECF
 9   No. 86, at 11:26-27, 12:5-7. On July 19, 2018, PCOE Defendants1 filed an interlocutory
10   appeal with the Ninth Circuit Court of Appeals with respect to this Court’s rejection of
11   their claim for qualified immunity to the first cause of action. See ECF No. 93.
12          Presently before the Court is PCOE and CSOC Defendants’ unopposed Motion to
13   Stay (ECF No. 98),2 seeking to pause all proceedings in this case pending a decision by
14   the Ninth Circuit on PCOE Defendants’ interlocutory appeal. Plaintiff filed a Statement of
15   Non-Opposition with respect to the motion. ECF No. 104. PCOE Defendants’ appeal of
16   this Court’s qualified immunity ruling automatically stays all further proceedings on the

17   first cause of action as to them. See Chuman v. Wright, 960 F.2d 104, 105 (9th Cir.
18   1992). Here, after the automatic stay, the only remaining claim is the first cause of
19   action against the other Defendants, which arises out of the same set of facts as to the

20   PCOE Defendants.
21          A court may stay proceedings pending before it where interests of judicial
22   economy make a stay appropriate. Landis v. North Am. Co., 299 U.S. 248, 254 (1936).
23   This power stems from the court’s inherent ability to control the disposition of cases on
24          1
              “PCOE Defendants” include individually named Defendants Peter Baldo, Judy Bennie, Mary
     Boehm, Becky Bravo, Debbie Cannon, Stephanie Dilbeck, Lisa Hewitt, Valerie Miller, Sandra Moore,
25   Cyndi Stone, Jen Rogers, Christy Carter, Kathleen Ashton, Donna Kearns and Elizabeth Lee, all of whom
     are former or current employees of the PCOE.
26
              2
                PCOE Defendants originally moved separately from Defendants Wendy Devore, Carley Rose
27   Jackson, Lauri Mcnally, David A. Moul, Tamatha S. Peterson, Rebecca L. Ratekin, and Renee Verdugo
     (collectively “CSOC Defendants”). However, the CSOC Defendants later joined in PCOE Defendants’
28   Motion to Stay. See ECF No. 100.
                                                        2
 1   its docket. Landis, 299 U.S. at 254. A stay may be prudent where resolution of another
 2   case “may have a substantial impact” on the pending matter. Doyle v. OneWest Bank,
 3   N.A., 2015 WL 4605776 at *3 (C.D. Cal. May 21, 2015). In determining the propriety of
 4   such a stay, courts look to issues of judicial economy and the prejudice to either party
 5   that may result if the stay is granted or denied. CMAX, Inc. v. Hall, 300 F.2d 265, 268
 6   (9th Cir. 1962). Whether to issue a stay in this regard is a decision necessarily relegated
 7   to the court’s discretion. Nken v. Holder, 556 U.S. 418, 433-34 (2009).
 8          Considering Plaintiff’s non-opposition to the instant Motion, and in the interest of
 9   judicial economy, the Court finds good cause to stay the remaining proceedings pending
10   a decision by the Ninth Circuit Court of Appeals on PCOE Defendants’ interlocutory
11   appeal of the Court’s June 20, 2018 Order (ECF No. 86). Accordingly, the Motion to
12   Stay (ECF No. 98) is GRANTED.3 Not later than every sixty (60) days after the date this
13   Order is electronically filed, the parties shall submit in writing a joint status report
14   advising the Court of the status of the PCOE Defendants’ interlocutory appeal to the
15   Ninth Circuit Court of Appeals.
16          IT IS SO ORDERED.

17   Dated: November 6, 2018
18
19

20
21
22
23
24
25
26
27
            3
              Because oral argument would not be of material assistance, the Court ordered this matter
28   submitted on the briefs. E.D. Cal. Local Rule 230.
                                                         3
